



AT&T INC.


STOCK PURCHASE AND DEFERRAL PLAN


Adopted November 19, 2004
As amended through June 26, 2008


Article 1 - Statement of Purpose


The purpose of the Stock Purchase and Deferral Plan (“Plan”) is to increase
stock ownership by, and to provide savings opportunities to, a select group of
management employees of AT&T Inc. (“AT&T”) and its Subsidiaries.


Article 2 - Definitions


For the purpose of this Plan, the following words and phrases shall have the
meanings indicated, unless the context indicates otherwise:


Annual Bonus.  The award designated the “Annual Bonus” by AT&T (including but
not limited to an award that may be paid in more frequent installments than
annually), together with any individual discretionary award made in connection
therewith, or comparable awards, if any, determined by AT&T to be used in lieu
of these awards.


             Base Compensation.  The following types of cash-based compensation
paid by an Employer (but not including payments made by a non-Employer, such as
state disability payments), before reduction due to any contribution pursuant to
this Plan or reduction pursuant to any deferral plan of an Employer, including
but not limited to a plan that includes a qualified cash or deferral arrangement
under Section 401(k) of the Code:
 
(a)  base salary

(b)  lump sum payments in lieu of a base salary increase;  and


(c) Annual Bonus.


Payments by an Employer under a disability plan made in lieu of any compensation
described above, shall be deemed to be a part of the respective form of
compensation it replaces for purposes of this definition.  Base Compensation
does not include zone allowances or any other geographical differential and
shall not include payments made in lieu of unused vacation or other paid days
off, and such payments shall not be contributed to this Plan.


Determinations by AT&T (the Committee with respect to Officer Level Employees)
of the items that make up Base Compensation shall be final.  The Committee may,
from time to time, add or subtract types of compensation to or from the
definition of “Base Compensation” provided, however, any such addition or
subtraction shall be effective only with respect to the next period in which a
Participant may make an election to establish a Share Deferral Account.


Page 1

--------------------------------------------------------------------------------


Business Day.  Any day during regular business hours that AT&T is open for
business.


Change in Control.  With respect to AT&T’s direct and indirect ownership of an
Employer, a “Change in the effective control of a Corporation,” as defined in
Treasury Regulation Section 1.409A-3(i)(5)(vi)(A)(1), regardless of whether the
Employer is a corporation or non corporate entity as permitted by the
regulation, and using “50 percent” in lieu of “30 percent” in such
regulation.  A Change in Control will not apply to AT&T itself.


Chief Executive Officer.  The Chief Executive Officer of AT&T Inc.


Code.  References to the Code shall be to provisions of the Internal Revenue
Code of 1986, as amended, including regulations promulgated thereunder and
successor provisions.  Similarly, references to regulations shall include
amendments and successor provisions.


Committee.  The Human Resources Committee of the Board of Directors of AT&T Inc.


Disability. Absence of an Employee from work with an Employer under the relevant
Employer's disability plan.


Eligible Employee.  An Employee who:
(a) is a full or part time, salaried Employee of AT&T or an Employer in which
AT&T has a direct or indirect 100% ownership interest and who is on active duty
or Leave of Absence (but only while such Employee is deemed by the Employer to
be an Employee of such Employer);


(b) is, as determined by AT&T, a member of Employer's “select group of
management or highly compensated employees” within the meaning of the Employee
Retirement Income Security Act of 1974, as amended, and regulations thereunder
(“ERISA”), which is deemed to include each Officer Level Employee; and


(c) has an employment status which has been approved by AT&T to be eligible to
participate in this Plan or is an Officer Level Employee.


Notwithstanding the foregoing, AT&T (the Committee with respect to Officer Level
Employees) may, from time to time, exclude any Employee or group of Employees
from being deemed an “Eligible Employee” under this Plan.


In the event a court or other governmental authority determines that an
individual was improperly excluded from the class of persons who would be
permitted to make Employee Contributions during a particular time for any
reason, that individual shall not be permitted to make such contributions for
purposes of the Plan for the period of time prior to such determination.


             Employee.  Any person employed by an Employer and paid on an
Employer’s payroll system, excluding persons hired for a fixed maximum term and
excluding persons who are neither citizens nor permanent residents of the United
States, all as determined by AT&T. For purposes of this Plan, a person on Leave
of Absence who otherwise would be an Employee shall be deemed to be an Employee.


Employee Contributions.  Amounts credited to a Share Deferral Account pursuant
to Section 4.1 (Election to Make Contributions) of the Plan.


Page 2

--------------------------------------------------------------------------------


Employer.  AT&T Inc. or any of its Subsidiaries.


Exercise Price.  The price per share of Stock purchasable under an Option.


             Fair Market Value or FMV.  In valuing Stock or any other item
subject to valuation under this Plan, the Committee may use such index or
measurement as the Committee may reasonably determine from time to time, and
such index or measurement shall be the FMV of such Stock or other item, provided
that for purposes of determining the Exercise Price of Stock Options, the
Committee shall use a value consistent with the requirements of Section
409A.  In the absence of such action by the Committee, FMV means, with respect
to Stock, the closing price on the New York Stock Exchange (“NYSE”) of the Stock
on the relevant date, or if on such date the Stock is not traded on the NYSE,
then the closing price on the immediately preceding date such Stock is so
traded.


Leave of Absence.  Where a person is absent from employment with an Employer on
a leave of absence, military leave, sick leave, or Disability where the leave is
given in order to prevent a break in the continuity of term of employment, and
permission for such leave is granted (and not revoked) in conformity with the
rules of the Employer that employs the individual, as adopted from time to time,
and the Employee is reasonably expected to return to service.  Except as set
forth below, the leave shall not exceed six (6) months for purposes of this
Plan, and the Employee shall Terminate Employment upon termination of such leave
if the Employee does not return to work prior to or upon expiration of such six
(6) month period, unless the individual retains a right to reemployment under
law or by contract.  A twenty-nine (29) month limitation shall apply in lieu of
such six (6) month limitation if the leave is due to the Employee being
"disabled" (within the meaning of Treasury Regulation §1.409A-3(i)(4)).  A Leave
of Absence shall not commence or shall be deemed to cease under the Plan where
the Employee has incurred a Termination of Employment.


Officer Level Employee.  Any executive officer of AT&T, as that term is used
under the Securities Exchange Act of 1934, as amended, and any Employee that is
an “officer level” Employee for compensation purposes as shown on the records of
AT&T.


Options or Stock Options.  Options to purchase Stock issued pursuant to this
Plan.


Participant.  An Employee or former Employee who participates in this Plan.


Plan Year.  Each of the following shall be a Plan Year:  the period January 1,
2005, through January 15, 2006; the period January 16, 2006, through December
31, 2006; and, for all later Plan Years, it is defined as the period from
January 1 through December 31.


Retirement or Retire.  Termination of Employment on or after the earlier of the
following dates, unless otherwise provided by the Committee:  (a) for Officer
Level Employees, the date the Participant is at least age 55 and has five (5)
years of Net Credited Service; or (b) the date the Participant has attained one
of the following combinations of age and Net Credited Service:


 Net Credited Service                                 Age
                         10 years or more                                    65
or older
                         20 years or more                                    55
or older
                         25 years or more                                    50
or older
                         30 years or more                                    Any
age


Page 3

--------------------------------------------------------------------------------


Alternative (a) above will not apply for purposes of determining Retirement for
making Employee Contributions of Short Term Incentive Awards.  For purposes of
this Plan only, Net Credited Service shall be calculated in the same manner as
“Pension Eligibility Service” under the AT&T Pension Benefit Plan – Nonbargained
Program (“Pension Plan”), as amended from time to time, except that service with
an Employer shall be counted as though the Employer were a “Participating
Company” under the Pension Plan and the Employee was a participant in the
Pension Plan.


Shares or Share Units.  An accounting entry representing the right to receive an
equivalent number of shares of Stock.


Share Deferral Account or Account.   The Account or Accounts established
annually by an election by a Participant to make Employee Contributions to the
Plan, with each Account relating to a Plan Year.  For each Plan Year after 2008,
there shall be (1) a separate Share Deferral Account for Share Units purchased
with Employee Contributions of Base Compensation (excluding Annual Bonus) and
related Matching Share Units and (2) a separate Share Deferral Account for Share
Units purchased with Employee Contributions of Short Term Incentive Award and/or
Annual Bonus and related Matching Share Units.  Earnings Share Units and
Matching Share Units shall accrue to the respective Share Deferral Accounts
where they are earned.


Short Term Incentive Award.  A cash award paid by an Employer (and not by a
non-Employer, such as state disability payments) under the Short Term Incentive
Plan or any successor plan, together with any individual discretionary award
made in connection therewith; an award under a similar plan intended by the
Committee to be in lieu of an award under such Short Term Incentive Plan,
including, but not limited to, Performance Units granted under the 2006
Incentive Plan or any successor plan.  It shall also include any other award
that the Committee designates as a Short Term Incentive Award specifically for
purposes of this Plan (regardless of the purpose of the award) provided the
deferral election is made in accordance with Section 409A.


Specified Employee.  Any Participant who is a “Key Employee” (as defined in Code
Section 416(i) without regard to paragraph (5) thereof), as determined by AT&T
in accordance with its uniform policy with respect to all arrangements subject
to Code Section 409A, based upon the 12-month period ending on each December
31st (such 12-month period is referred to below as the “identification
period”).  All Participants who are determined to be Key Employees under Code
Section 416(i) (without regard to paragraph (5) thereof) during the
identification period shall be treated as Key Employees for purposes of the Plan
during the 12-month period that begins on the first day of the 4th month
following the close of such identification period.
 
        Stock.  The common stock of AT&T Inc.


Subsidiary.  Any corporation, partnership, venture or other entity or business
with which AT&T would be considered a single employer under Sections 414(a) and
(c) of the Code, using 50% as the ownership threshold as provided under Section
409A of the Code.
 
Termination of Employment. References herein to “Termination of Employment,"
“Terminate Employment” or a similar reference, shall mean the event where the
Employee has a “separation from service,” as defined under Section 409A, with
all Employers. For purposes of this Plan, a Termination of Employment with
respect to an Employer shall be deemed to also occur when such Employer incurs a
Change in Control.


Page 4

--------------------------------------------------------------------------------




Article 3 - Administration of the Plan


3.1          The Committee.
Except as delegated by this Plan or by the Committee, the Committee shall be the
administrator of the Plan and will administer the Plan, interpret, construe and
apply its provisions and determine all questions of administration,
interpretation and application of the Plan, including, without limitation,
questions and determinations of eligibility, entitlement to benefits and payment
of benefits, all in its sole and absolute discretion.  The Committee may further
establish, adopt or revise such rules and regulations and such additional terms
and conditions regarding participation in the Plan as it may deem necessary or
advisable for the administration of the Plan.  References in this Plan to
determinations or other actions by AT&T, herein, shall mean actions authorized
by the Committee, the Chief Executive Officer, the Senior Executive Vice
President of AT&T in charge of Human Resources, or their respective successors
or duly authorized delegates, in each case in the discretion of such
person.  All decisions by the Committee, its delegate or AT&T, as applicable,
shall be final and binding.


3.2           Authorized Shares of Stock.
(a) Except as provided below, the number of shares of Stock which may be
distributed pursuant to the Plan, exclusive of Article 8 - Options, is
21,000,000.  The number of shares of Stock which may be issued pursuant to the
exercise of Stock Options is 34,000,000 (together with an equal number of Stock
Options).  Only the actual number of shares of Stock that are issued (shares
issued would not include, for example, any reduction in shares to be issued as a
result of tax withholding in connection with a distribution of Stock, exercise
of options, or otherwise) shall be counted against the authorized number of
shares of Stock. To the extent an Option issued under this Plan is canceled,
terminates, expires, or lapses for any reason, such Option shall again be
available for issuance under the Plan.  Conversions of Stock awards into Share
Units and their eventual distribution (excluding the effects of any dividends on
such Share Units) shall count only against the limits of the plans from which
they originated and shall not be applied against the limits in this Plan.  To
the extent Share Units are credited through deferrals of Stock or Employee
Contributions where the distribution of which would be deductible by AT&T under
Section 162(m) of the Code without regard to the size of the distribution, and
such deductible Share Units are available for distribution, such Share Units
shall be distributed first.


(b)  In the event the Committee determines that continuing the issuance of Share
Units under the Plan or Stock Options under the Plan may cause the number of
shares of Stock that are to be distributed under this Plan or the number of
Stock Options (as determined pursuant to subsection (a), above) to exceed the
number of authorized shares of Stock, then in lieu of distributing Stock, the
Committee may provide after such determination and only with respect to Share
Units that have not theretofore been credited to a Share Deferral Account, that
such Share Units may be settled in cash equal to the value of the Stock that
would otherwise be distributed based on the FMV of the Stock on the date of the
distribution of such Share Unit.  The Committee may also provide after such
determination and only with respect to Stock Options that have not theretofore
been issued that such Stock Options may only be settled on a Net-Settled basis
in cash equal to the value of the Stock that would otherwise be distributed
based on the FMV of the Stock on the day of exercise.


Page 5

--------------------------------------------------------------------------------


(c) In the event of a merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock dividend, stock split, share combination, or
other change in the corporate structure of AT&T affecting the shares of Stock
(including a conversion of Stock into cash or other property), such adjustment
shall be made to the number and class of the shares of Stock which may be
delivered under the Plan (including but not limited to individual limits), and
in the number and class of and/or price of shares of Stock subject to
outstanding Options granted under the Plan, and/or in the number of outstanding
Options and Share Units, or such other adjustment determined by the Committee,
in each case as may be determined to be appropriate and equitable by the
Committee, in its sole discretion, to prevent dilution or enlargement of rights.


3.3          Claims Procedure.
Subject to the authority of the Committee over the Plan, AT&T shall appoint a
Claims Board to adjudicate claims brought by or in respect to Participants and
their beneficiaries relating to benefits under the Plan.  A Participant may
apply in writing to the Claims Board to make a claim under this Plan.  The
Claims Board shall provide written notice within 90 days to a Participant whose
claim hereunder has been denied, setting forth reasons for such denial or
explaining that an extension of the time for processing the claim is necessary,
written in a manner calculated to be understood by such person.  After receipt
of such notice, or expiration of 90 days without any response from the Claims
Board, the Participant may appeal the decision in writing to the Senior
Executive Vice President of AT&T in charge of Human Resources, or to the
person’s successor, within 90 days, except that if the Participant is an
Insider, as that term is used in the 2006 Incentive Plan, then the Participant's
appeal shall be to the Committee.  The Participant shall receive written notice
within 60 days of the resolution of the appeal, and if denied, setting forth
reasons for the denial or explaining that an extension of time for processing
the appeal is necessary, written in a manner calculated to be understood by such
person.  If no notice of the decision on the Participant’s appeal is furnished
within the required time frame, the appeal will be deemed denied. The
Participant shall receive a full and fair review of the decision denying the
claim in accordance with the requirements of ERISA.


All interpretations, determinations and decisions of the Claims Board with
respect to any claim, including without limitation the appeal of any claim,
shall be made by the Claims Board, in its sole discretion, based on the Plan and
comments, documents, records, and other information presented to it, and shall
be final, conclusive and binding.


The claims procedures set forth in this section are intended to comply with
United States Department of Labor Regulation § 2560.503-1 and should be
construed in accordance with such regulation.  In no event shall it be
interpreted as expanding the rights of claimants beyond what is required by
United States Department of Labor Regulation § 2560.503-1.




Article 4 - Contributions


4.1           Election to Make Contributions.
(a) The Committee shall establish dates and other conditions for participation
in the Plan and making contributions as it deems appropriate.  Except as
otherwise provided by the Committee, each year an Employee who is an Eligible
Employee as of September 30 may thereafter make an election on or prior to the
last Business Day of the immediately following November to contribute on a
pre-tax basis, through payroll deductions, any combination of the following:


Page 6

--------------------------------------------------------------------------------


(1)  From 6% to 30% (in whole percentage increments) of the Participant’s
monthly Base Compensation, other than Annual Bonus, during the calendar year
(the Plan Year for such contributions) following the calendar year of such
election.  The Employee Contributions shall be used to acquire Share Units to be
credited to the Share Deferral Account for that Plan Year.
(2)  Up to 95% (in whole percentage increments or limited to the target amount)
of a Short Term Incentive Award, or from 6% to 30% (in whole percentage
increments) of Annual Bonus, in each case such contributions shall be made
during the second calendar year (which is the Plan Year for such contributions)
following the year of such election, except that in 2008 a separate election may
be made with respect to contributions to be made in 2009. An Employee may make
such an election with respect to the type of Award (Short Term Incentive Award
or Annual Bonus) that the Employee is under as of the time the Employee’s
eligibility to make such election is determined.  If because of a promotion or
otherwise, the Employee receives a different type of Award instead of, or in
partial or full replacement for, the type of Award subject to the Employee’s
election for the relevant Plan Year, the election will apply to the other Award
as well, including but not limited to any individual discretionary award related
thereto.


(b)  The Committee may permit an Eligible Employee to make an election to
purchase Share Units under this Plan with compensation other than Base
Compensation or Short Term Incentive Awards on such terms and conditions as such
Committee may permit from time to time, provided that any such election is made
in accordance with Section 409A of the Code.  In no event shall an acquisition
of Share Units pursuant to this paragraph (b) or pursuant to the conversion of a
right to receive Stock into Share Units (such as through a distribution of Stock
under the 2001 Incentive Plan) result in the crediting of an AT&T Matching
Contribution or Options.


(c) Notwithstanding anything to the contrary in this Plan, no election shall be
effective to the extent it would permit an Employee Contribution or distribution
to be made that is not in compliance with Section 409A of the Code.  To the
extent such election related to Employee Contributions that complied with such
statute and regulations thereunder, that portion of the election shall remain
valid, except as otherwise provided under this Plan.


(d)  To the extent permitted by Section 409A of the Code, AT&T may refuse or
terminate, in whole or in part, any election to purchase Share Units in the Plan
at any time; provided, however, that only the Committee may take such action
with respect to persons who are Officer Level Employees.


(e)  In the event the Participant takes a hardship withdrawal pursuant to
Treasury §1.401(k)-1 from a benefit plan qualified under the Code and sponsored
by an Employer, any election to make Employee Contributions by such Participant
shall be cancelled on a prospective basis, and the Participant shall not be
permitted to make a new election with respect to Employee Contributions that
would be contributed during the then current and immediately following calendar
year.


Page 7

--------------------------------------------------------------------------------




4.2           Purchase of Share Units.
(a) Employee Contributions (as well as any corresponding AT&T Matching
Contributions) shall be made pursuant to a proper election, only during the
Participant’s lifetime and while the Participant’s Employer has not incurred a
Change in Control; provided, however, with respect to Employee Contribution
elections made prior to 2007, the Employee must remain an Eligible Employee
while making any such contributions.  Notwithstanding the foregoing, Termination
of Employment of an Employee shall not result in the cancellation of an election
to make Employee Contributions solely with respect to contribution of base
salary earned prior to Termination or with respect to a Short Term Incentive
Award paid after Termination of Employment (and such person shall be deemed an
Employee for such contributions).


(b)  The number of Share Units purchased by a Participant during a calendar
month shall be found by dividing the Participant's Employee Contributions during
the month by the FMV of a share of Stock on the last day of such month.


(c)  A contribution to the Plan shall be made when the compensation – from which
the contribution is to be deducted – is to be paid (“paid,” as used in this
Plan, includes amounts contributed to the Plan that would have been paid were it
not for an election under this Plan) using the "check date" shown on the related
pay record (sometimes referred to as the "paycheck stub") as the contribution
date (if no "check date" is shown, then the date of the pay record).  The
Committee may modify or change this paragraph (c) from time to time.


4.3           Reinvestment of Dividends.
In the month containing a record date for a cash dividend on Stock, each Share
Deferral Account shall be credited with that number of Share Units equal to the
declared dividend per share of Stock, multiplied by the number of Share Units
held in such Share Deferral Account as of such record date, and dividing the
product by the FMV of a share of Stock on the last day of such month.
 
Article 5 - AT&T Matching Contributions


5.1           AT&T Match.
(a) Each month AT&T shall credit the Participant's relevant Share Deferral
Account with the number of “Matching Share Units” found by taking eighty percent
(80%) of the Participant's Employee Contributions from Base Compensation made to
this Plan and to the Cash Deferral Plan during the month with respect to the
first six percent (6%) of the Participant’s monthly Match Eligible Compensation
(as defined below) and dividing the resulting figure by the FMV of the Stock on
the last day of such month. The monthly “Match Eligible Compensation” shall be
the sum of:


(1) the monthly Employee Contributions from Base Compensation to this Plan and
the Cash Deferral Plan (in the aggregate, “Deferred BC”), plus
(2) the amount of the Participant’s monthly Base Compensation in excess of the
Deferred BC (“Non-Deferred BC”) but only to the extent such monthly Non-Deferred
BC, when aggregated with the Participant’s total Non-Deferred BC for prior
months in such Plan Year, exceeds the limit in effect under Section 401(a)(17)
of the Code applicable with respect to such Plan Year.


The foregoing formula shall apply regardless of whether or not the Participant
makes contributions to a 401(k) plan.


As provided in the definition of Share Deferral Account, Matching Share Units
shall be credited to the respective Share Deferral Account that is related to
the same form of Employee Contributions (either (1) Base Compensation excluding
Annual Bonus or (2) Annual Bonus).


Page 8

--------------------------------------------------------------------------------


(b) In the sole discretion of the Committee, in the event the Committee reduces
the number of Options that AT&T issues for each Share Unit purchased, the
Committee may provide for the contribution of a Bonus Matching Contribution on
such terms as the Committee determines.  Such Bonus Matching Contribution may
not exceed 20% of the Participant’s Employee Contributions for the month.  The
Bonus Matching Contribution shall be subject to such terms and conditions as
required by the Committee and, unless otherwise provided by the Committee, to
the same vesting and distribution requirements as AT&T Matching Contributions.


5.2           Distribution of Share Units Acquired with Matching Contributions.
A Participant's Matching Share Units shall be distributed in a lump sum, in
accordance with the Plan's distribution provisions, in the earlier of: (a) the
calendar year following the calendar year of the Termination of Employment of
the Participant, or (b) the calendar year in which the Participant reaches age
55, in each case only with respect to Matching Share Units relating to Share
Deferral Accounts for Plan Years before such distribution calendar year.


Matching Share Units acquired as part of a Share Deferral Account that commences
in or after the calendar year the Employee reaches age 55 or after the calendar
year in which the Employee Terminates Employment will be distributed in the same
manner and time as other Share Units in such Share Deferral Account.


Notwithstanding anything to the contrary in this section, Matching Share Units
acquired in 2008 and later shall be distributed at the same time as other Share
Units (including those acquired with Employee Contributions) in the same Share
Deferral Account.
 
Article 6 - Distributions


6.1
Distributions of Share Units.

(a)  Initial Election with Respect to a Share Deferral Account.  At the time the
Participant makes an election to make Employee Contributions with respect to a
Share Deferral Account, the Participant shall also elect the calendar year the
Share Deferral Account shall be distributed, which may be from the first through
fifth calendar years after the Plan Year the Account commenced (except as
otherwise provided in this Plan with respect to Matching Share Units).  For
example, if an Account commenced in 2005, the Participant may elect to commence
the distribution in any calendar year from and including 2006 to and including
2010.  If no timely distribution election is made by the Participant, then the
Participant will be deemed to have made an election to have the Share Deferral
Account distributed in a single installment in the first calendar year after the
calendar year the Account commenced.  However, for purposes of Initial Elections
with respect to Plan Years prior to 2008 only, in the event the Participant
Terminates Employment, the distribution of the Share Deferral Unit shall occur
in the calendar year following the calendar year of the Participant’s
Termination of Employment unless the Employee has made an irrevocable election
under (b), below.


(b)  Election to Delay a Scheduled Distribution.  While an Employee, a
Participant may elect to defer a scheduled distribution of a Share Deferral
Account for five (5) additional calendar years beyond that previously elected
(except as otherwise provided in this Plan with respect to Matching Share
Units).  Unless otherwise provided by the Committee, the election to defer the
distribution must be made on or after October 1, and on or before the last
Business Day of the next following December, of the calendar year that is the
second calendar year preceding the calendar year of the relevant scheduled
distribution.  For example, an election to defer a scheduled distribution in
2010 must be made from October 1, 2008 through the last business day of December
2008.  An election to defer the distribution of a Share Deferral Account may not
be made in the same calendar year that the election to establish the Share
Deferral Account is made.  Notwithstanding anything to the contrary in this
Plan, (1) an election to defer the distribution of a Share Deferral Account must
be made at least 12 months prior to the date of the first scheduled payment
under the prior distribution election and (2) the election shall not take effect
until at least 12 months after the date on which the election is made.


Page 9

--------------------------------------------------------------------------------


(c)  A Participant’s Share Deferral Account shall be distributed to the
Participant on March 10 (or as soon thereafter as administratively practicable
as determined by AT&T) of the calendar year elected by the Participant for that
Account.  In the event the distribution is to be made to a “Specified Employee”
as a result of the Participant’s Termination of Employment (other than as a
result of a Change in Control), the distribution shall not occur until the later
of such March 10 or six (6) months after the Termination of Employment, except
it shall be distributed upon the Participant’s earlier death in accordance with
this Plan.


6.2           Death of the Participant.
In the event of the death of a Participant, notwithstanding anything to the
contrary in this Plan, all undistributed Share Deferral Accounts shall be
distributed to the Participant's beneficiary in accordance with the AT&T Rules
for Employee Beneficiary Designations, as the same may be amended from time to
time within the later of 90 days following such determination or the end of the
calendar year in which determination was made.


6.3           Unforeseeable Emergency Distribution.
If a Participant experiences an “Unforeseeable Emergency,” the Participant may
submit a written petition to AT&T (the Committee in the case of Officer Level
Employees), to receive a partial or full distribution of his Share Deferral
Account(s).  In the event that AT&T (the Committee in the case of Officer Level
Employees), upon review of the written petition of the Participant, determines
in its sole discretion that the Participant has suffered an “Unforeseeable
Emergency,” AT&T shall make a distribution to the Participant from the
Participant’s Share Deferral Accounts (other than Matching Share Units), on a
pro-rata basis, within the later of 90 days following such determination or the
end of the calendar year in which determination was made, subject to the
following:


(a)  “Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s legal spouse, the Participant’s beneficiary, or the Participant’s
dependent (as defined in Code Section 152, without regard to Code Section
152(b)(1), (b)(2), and (d)(1)(B)); loss of the Participant’s property due to
casualty; or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant, all as determined
in the sole discretion of the Committee.  Whether a Participant is faced with an
Unforeseeable Emergency permitting a distribution is to be determined based on
the relevant facts and circumstances of each case, but, in any case, a
distribution on account of Unforeseeable Emergency shall not be made to the
extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of deferrals under the Plan.


Page 10

--------------------------------------------------------------------------------


(b)  The amount of a distribution to be made because of an Unforeseeable
Emergency shall not exceed the lesser of (i) the FMV of the Participant's vested
Share Deferral Account, calculated as the date on which the amount becomes
payable, as determined by AT&T (the Committee in the case of Officer Level
Employees) in its sole discretion, and (ii) the amount reasonably necessary, as
determined by the AT&T (the Committee in the case of Officer Level Employees) in
its sole discretion, to satisfy the emergency need (which may include amounts
necessary to pay any Federal, state, local, or foreign income taxes or penalties
reasonably anticipated to result from the distribution).  Determinations of the
amount reasonably necessary to satisfy the emergency need shall take into
account any additional compensation that is available if the plan provides for
cancellation of a deferral election upon a payment due to an Unforeseeable
Emergency.  The determination of amounts reasonably necessary to satisfy the
Unforeseeable Emergency need is not required to, but may, take into account any
additional compensation that, due to the Unforeseeable Emergency, is available
under another nonqualified deferred compensation plan but has not actually been
paid, or that is available due to the Unforeseeable Emergency under another plan
that would provide for deferred compensation except due to the application of
the effective date provisions under Treasury Regulation §1.409A-6.


(c)  Upon such distribution on account of an Unforeseeable Emergency under this
Plan, any election to make Employee Contributions by such Participant shall be
immediately cancelled, and the Participant shall not be permitted to make a new
election with respect to Employee Contributions that would be contributed during
the then current and immediately following calendar year.


6.4           Ineligible Participant.
Notwithstanding any other provisions of this Plan to the contrary, if AT&T
receives an opinion from counsel selected by AT&T, or a final determination is
made by a Federal, state or local government or agency, acting within its scope
of authority, to the effect that an individual’s continued participation in the
Plan would violate applicable law, then such person shall not make further
contributions to the Plan to the extent permitted by Section 409A of the Code.


6.5
Distribution Process.

A Share Deferral Account shall be distributed under this Plan by taking the
number of Share Units comprising the Account to be distributed and converting
them into an equal number of shares of Stock.  (Once distributed, a Share Unit
shall be canceled.)
 
Article 7 - Transition Provisions


7.1
Stockholder Approval

The Plan was approved by Stockholders at the 2005 Annual Meeting of
Stockholders.


7.2           2005 Share Deferral Accounts.
Notwithstanding Article 4 to the contrary, if an Employee is an Eligible
Employee on September 30, 2004, the Employee may make an election under Article
4 on or prior to December 15, 2004, with respect to the establishment of a Share
Deferral Account for the (i) contribution of Base Compensation and/or Short Term
Incentive Awards paid during the period from January 1, 2005, through January
15, 2006, which shall be the Plan Year for such Share Deferral Account; and/or
(ii) the conversion of a distribution of Stock that would be made during the
same Plan Year pursuant to the 2001 Incentive Plan into an equal number of Share
Units, so long as such conversion would not cause the recognition of income for
Federal income tax purposes in respect of such distribution of Stock prior to
distribution of Share Units under this Plan.


Page 11

--------------------------------------------------------------------------------




7.3           2007 Amendments.
(a) Amendments made to the Plan on November 15, 2007, shall be effective January
1, 2008. except for amendments to this Article 7, which shall be effective upon
adoption.  Any Participants electing prior to November 15, 2007, to make
Employee Contributions in 2008 shall have their elections canceled if they do
not consent by December 14, 2007, to all prior amendments to this Plan and to
the Cash Deferral Plan.  Subject to the foregoing consent requirements, all
Employee Contribution elections made prior to 2008, including but not limited to
elections to contribute Stock that would be distributed under the 2001 Incentive
Plan or a successor plan, shall remain in force, subject to all other terms of
the amended Plan. In addition, all unvested but not forfeited Matching Share
Units shall vest on November 15, 2007.  Matching Shares that have been forfeited
shall not be reinstated, and no amendment to this Plan shall be interpreted as
reinstating such forfeitures.


 (b)  Not withstanding anything to the contrary in this Plan, a Participant who
as of December 29, 2006, was eligible for an additional payment pursuant to
Section 4A of the BellSouth Corporation Executive Incentive Award Deferral Plan
shall not, with respect to the 2008 Plan Year, receive Matching Share Units on
Base Compensation that exceeds $230,000.


7.4           2008 Amendments.
For Plan Years prior to 2009, Participants who, at the time of the determination
of their eligibility to participate in an Account, are paid through a “sales
plan” involving the use of commissions may elect to contribute up to 40% of Base
Compensation.




Article 8 - Options


8.1          Grants.
Options may be issued in definitive form or recorded on the books and records of
AT&T for the account of the Participant, at the discretion of AT&T.  If AT&T
elects not to issue the Options in definitive form, they shall be deemed issued,
and the Participants shall have all rights incident thereto as if they were
issued on the dates provided herein, without further action on the part of AT&T
or the Participant.  In addition to the terms herein, all Options shall be
subject to such additional provisions and limitations as provided in any
Administrative Procedures adopted by the Committee prior to the issuance of such
Options.  The number of Options issued to a Participant shall be reflected on
the Participant's annual statement of account.


8.2           Term of Options.
The Options may only be exercised:  (a) after the earlier of (i) the expiration
of one (1) year from date of issue or (ii) the Participant's Termination of
Employment, and (b) no later than the tenth (10th) anniversary of their issue;
and Options shall be subject to earlier termination as provided herein.


8.3           Exercise Price.
The Exercise Price of an Option shall be the FMV of the Stock on the date of
issuance of the Option, and an Option may not be repriced.


8.4           Issuance of Options.


(a)  For each Share Deferral Account established by a Participant:


Page 12

--------------------------------------------------------------------------------


(1)  on June 15 of the Plan Year for the Share Deferral Account, the Participant
shall receive two (2) Options for each Share Unit acquired by the Participant as
part of such Share Deferral Account during the immediately preceding January
through May period with Employee Contributions of Base Compensation and/or Short
Term Incentive Award.  A fractional number of Options shall be rounded up to the
next whole number.


(2)  on the February 15 immediately following the Plan Year for the Share
Deferral Account, a Participant shall receive:
 
(i) two (2) Options for each Share Unit acquired by the Participant as part of
such Share Deferral Account during the immediately preceding June through the
remainder of the relevant Plan Year with Employee Contributions of Base
Compensation and/or Short Term Incentive Award; and


(ii)  two (2) Options for each Share Unit acquired prior to such date by the
Participant with dividend equivalents that were derived, directly or indirectly
(such as dividend equivalents paid on Share Units acquired with dividend
equivalents), from Share Units acquired with Employee Contributions as part of
such Share Deferral Account.


(b) A fractional number of Options shall be rounded up to the next whole number.


(c) If Stock is not traded on the NYSE on any of the foregoing Option issuance
dates, then the Options shall not be issued until the next such day on which
Stock is so traded.


(d) If a Participant Terminates Employment other than (i) while Retirement
eligible or (ii) because of death or Disability, no further Options shall be
issued to or with respect to such Participant.  In the event of re-Employment
following a Termination of Employment, the preceding sentence shall not apply to
those Options resulting from participation in the Plan after such re-Employment
until a subsequent Termination of Employment.


(e) No more than 400,000 Options shall be issued to any individual under this
Plan during a calendar year.  No Share Unit may be counted more than once for
the issuance of Options.


(f) The Committee may, in its sole discretion, at any time, increase or lower
the number of Options that are to be issued for each Share Unit acquired, not to
exceed two (2) Options per Share Unit purchased.  However, if the Committee
lowers the number of Options, then such change shall only be effective with
respect to the next Share Deferral Account a Participant may elect to establish.


(g) The Committee may also, at any time and in any manner, limit the number of
Options which may be acquired as a result of the Short Term Incentive Award
being contributed to the Plan.  Further, except as otherwise provided by the
Committee, in determining the number of Options to be issued to a Participant
with respect to a Participant's contribution of a Short Term Incentive Award to
the Plan and subsequent crediting of Share Units, Options may be issued only
with respect to an amount which does not exceed the target amount of such award
(or such other portion of the award as may be determined by the
Committee).  Where a Participant’s election to contribute a Short Term Incentive
Award to the Plan becomes applicable to Annual Bonus, the above limitation on
options shall apply to the contribution of Annual Bonus as though it were a
Short Term Incentive Award.


(h) No options shall be issued to or in respect of a Participant for a
particular issuance, unless at least ten (10) Options will be issued to that
Participant.


Page 13

--------------------------------------------------------------------------------


8.5           Exercise and Payment of Options.
Options shall be exercised by providing notice to the designated agent selected
by AT&T (if no such agent has been designated, then to AT&T), in the manner and
form determined by AT&T, which notice shall be irrevocable, setting forth the
exact number of shares of Stock with respect to which the Option is being
exercised and including with such notice payment of the Exercise Price.  When
Options have been transferred, AT&T or its designated agent may require
appropriate documentation that the person or persons exercising the Option, if
other than the Participant, has the right to exercise the Option.  No Option may
be exercised with respect to a fraction of a share of Stock.


Exercises of Options may be effected only on days and during the hours that the
New York Stock Exchange is open for regular trading or as otherwise provided or
limited by AT&T.  If an Option expires on a day or at a time when exercises are
not permitted, then the Options may be exercised no later than the immediately
preceding date and time that the Options were exercisable.


The Exercise Price shall be paid in full at the time of exercise.  No Stock
shall be issued or transferred until full payment has been received therefore.


Payment may be made:


(a) in cash, or


(b) unless otherwise provided by the Committee at any time, and subject to such
additional terms and conditions and/or modifications as AT&T may impose from
time to time, and further subject to suspension or termination of this provision
by AT&T at any time, by:


(i) delivery of Stock owned by the Participant in partial (if in partial
payment, then together with cash) or full payment; provided, however, as a
condition to paying any part of the Exercise Price in Stock, at the time of
exercise of the Option, the Participant must establish to the satisfaction of
AT&T that the Stock tendered to AT&T must have been held by the Participant for
a minimum of six (6) months preceding the tender; or


(ii) if AT&T has designated a stockbroker to act as AT&T's agent to process
Option exercises, issuance of an exercise notice to such stockbroker together
with instructions irrevocably instructing the stockbroker:  (A) to immediately
sell (which shall include an exercise notice that becomes effective upon
execution of a sell order) a sufficient portion of the Stock to pay the Exercise
Price of the Options being exercised and the required tax withholding, and (B)
to deliver on the settlement date the portion of the proceeds of the sale equal
to the Exercise Price and tax withholding to AT&T.  In the event the stockbroker
sells any Stock on behalf of a Participant, the stockbroker shall be acting
solely as the agent of the Participant, and AT&T disclaims any responsibility
for the actions of the stockbroker in making any such sales.  No Stock shall be
issued until the settlement date and until the proceeds (equal to the Exercise
Price and tax withholding) are paid to AT&T.


Page 14

--------------------------------------------------------------------------------


If payment is made by the delivery of Stock, the value of the Stock delivered
shall be equal to the FMV of the Stock on the day preceding the date of exercise
of the Option.


Restricted Stock may not be used to pay the Option exercise price.


8.6           Restrictions on Exercise and Transfer.
No Option shall be transferable except: (a) upon the death of a Participant in
accordance with AT&T's Rules for Employee Beneficiary Designations, as the same
may be amended from time to time; and (b) in the case of any holder after the
Participant's death, only by will or by the laws of descent and
distribution.  During the Participant's lifetime, the Participant's Options
shall be exercisable only by the Participant or by the Participant's guardian or
legal representative.  After the death of the Participant, an Option shall only
be exercised by the holder thereof (including but not limited to an executor or
administrator of a decedent's estate) or his or her guardian or legal
representative.  In each such case the Option holder shall be considered a
Participant for the limited purpose of exercising such Options.


8.7           Termination of Employment.
(a)  Not Retirement Eligible.  Unless otherwise provided by the Committee, if a
Participant Terminates Employment while not Retirement eligible, a Participant's
Options may be exercised, to the extent then exercisable:


(i) if such Termination of Employment is by reason of death or Disability, then
for a period of three (3) years from the date of such Termination of Employment
or until the expiration of the stated term of such Option, whichever period is
shorter; or


(ii) if such Termination of Employment is for any other reason, then for a
period of one (1) year from the date of such Termination of Employment or until
the expiration of the stated term of such Option, whichever period is shorter.


(b)  Retirement Eligible.  Unless otherwise provided by the Committee, if a
Participant Terminates Employment while Retirement eligible, the Participant's
Option may be exercised, to the extent then exercisable:  (i) for a period of
five (5) years from the date of Retirement or (ii) until the expiration of the
stated term of such Option, whichever period is shorter.


(c) Re-Employment of a Participant after a Termination of Employment shall have
no effect on the periods during which Options resulting from the prior
Employment may be exercised.  For example, if the Option exercise period has
been shortened because of the prior Termination of Employment, it shall not be
extended because of the re-Employment.


(d)  Notwithstanding any other definition of Termination of Employment under
this Plan, for purposes of this Article 8 – Options only, a Termination of
Employment shall mean the cessation of the Employee being employed by any
corporation, partnership, venture or other entity in which AT&T holds, directly
or indirectly, a 50% or greater ownership interest, including but not limited to
where AT&T ceases to hold such interest in the employing company.  In addition,
the definition of Retirement for purposes of this Article 8 shall use the
immediately foregoing definition of Termination of Employment in  lieu of any
other definition.
 
Page 15

--------------------------------------------------------------------------------




Article 9 - Discontinuation, Termination, Amendment.


9.1           AT&T's Right to Discontinue Offering Share Units.
The Committee may at any time discontinue offerings of Share Units under the
Plan.  Any such discontinuance shall have no effect upon existing Share Units or
the terms or provisions of this Plan as applicable to such Share Units.


9.2           AT&T's Right to Terminate Plan.
The Committee may terminate the Plan at any time.  Upon termination of the Plan,
contributions shall no longer be made under the Plan.


After termination of the Plan, Participants shall continue to earn dividend
equivalents in the form of Share Units on undistributed Share Units and shall
continue to receive all distributions under this Plan at such time as provided
in and pursuant to the terms and conditions of Participant's elections and this
Plan.  Notwithstanding the foregoing, the termination of the Plan shall be made
solely in accordance with Section 409A of the Code and in no event shall cause
the accelerated distribution of any Account unless such termination is effected
in accordance with Section 409A of the Code.


9.3
Amendment.

The Committee may at any time amend the Plan in whole or in part including but
not limited to changing the formulas for determining the amount of AT&T Matching
Contributions under Article 5 or decreasing the number of Options to be issued
under Article 8; provided, however, that no amendment, including but not limited
to an amendment to this section, shall be effective, without the consent of a
Participant, to alter, to the material detriment of such Participant, a Share
Deferral Account of the Participant, other than as provided elsewhere in this
section.   For purposes of this section, an alteration to the material detriment
of a Participant shall include, but not be limited to, a material reduction in
the period of time over which Stock may be distributed to a Participant, any
reduction in the Participant's number of vested Share Units or Options, or an
increase in the Exercise Price or decrease in the term of an Option.   Any such
consent may be in a writing, telecopy, or e-mail or in another electronic
format. An election to acquire Share Units with Employee Contributions shall be
conclusively deemed to be the consent of the Participant to any and all
amendments to the Plan prior to such election, and such consent shall be a
condition to making any election with respect to Employee Contributions.


Notwithstanding anything to the contrary contained in this section of the Plan,
the Committee may modify this Plan with respect to any person subject to the
provisions of Section 16 of the Securities Exchange Act of 1934, as amended
(“Exchange Act”) to place additional restrictions on the exercise of any Option
or the transfer of any Stock not yet issued under the Plan.
 
The Plan is established in order to provide deferred compensation to a select
group of management and highly compensated employees with in the meaning of
Sections 201(2) and 301(a)(3) of ERISA. To the extent legally required, the Code
and ERISA shall govern the Plan, and if any provision hereof is in violation of
an applicable requirement thereof, the Company reserves the right to
retroactively amend the Plan to comply therewith to the extent permitted under
the Code and ERISA.  The Company also reserves the right to make such other
changes as may facilitate implementation of Section 409A of the Code.  Provided,
however, that in no event shall any such amendments be made in violation of the
requirements of Section 409A of the Code.


Page 16

--------------------------------------------------------------------------------




Article 10 – Miscellaneous.


10.1        Tax Withholding.
Upon distribution of Stock, including but not limited to, shares of Stock issued
upon the exercise of an Option, AT&T shall withhold shares of Stock sufficient
in value, using the FMV on the date determined by AT&T to be used to value the
Stock for tax purposes, to satisfy the minimum amount of Federal, state, and
local taxes required by law to be withheld as a result of such distribution.


Any fractional share of Stock payable to a Participant shall be withheld as
additional Federal withholding, or, at the option of AT&T, paid in cash to the
Participant.


Unless otherwise determined by the Committee, when the method of payment for the
Exercise Price is from the sale by a stockbroker pursuant to Section 8.5,
hereof, of the Stock acquired through the Option exercise, then the tax
withholding shall be satisfied out of the proceeds.  For administrative purposes
in determining the amount of taxes due, the sale price of such Stock shall be
deemed to be the FMV of the Stock.


10.2        Elections and Notices.
Notwithstanding anything to the contrary contained in this Plan, all elections
and notices of every kind under this Plan shall be made on forms prepared by
AT&T or the General Counsel, Secretary or Assistant Secretary, or their
respective delegates or shall be made in such other manner as permitted or
required by AT&T or the General Counsel, Secretary or Assistant Secretary, or
their respective delegates, including through electronic means, over the
Internet or otherwise.  An election shall be deemed made when received by AT&T
(or its designated agent, but only in cases where the designated agent has been
appointed for the purpose of receiving such election), which may waive any
defects in form.  Unless made irrevocable by the electing person, each election
with regard to making Employee Contributions or distributions of Share Deferral
Accounts shall become irrevocable at the close of business on the last day to
make such election. AT&T may limit the time an election may be made in advance
of any deadline.


If not otherwise specified by this Plan or AT&T, any notice or filing required
or permitted to be given to AT&T under the Plan shall be delivered to the
principal office of AT&T, directed to the attention of the Senior Executive Vice
President in charge of Human Resources for AT&T or his or her successor.  Such
notice shall be deemed given on the date of delivery.


Notice to the Participant shall be deemed given when mailed (or sent by
telecopy) to the Participant's work or home address as shown on the records of
AT&T or, at the option of AT&T, to the Participant's e-mail address as shown on
the records of AT&T.  It is the Participant's responsibility to ensure that the
Participant's addresses are kept up to date on the records of AT&T.  In the case
of notices affecting multiple Participants, the notices may be given by general
distribution at the Participants' work locations.


By participating in the Plan, each Participant agrees that AT&T may provide any
documents required or permitted under the Federal or state securities laws,
including but not limited to the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, by e-mail, by e-mail attachment, or
by notice by e-mail of electronic delivery through AT&T's Internet Web site or
by other electronic means.


Page 17

--------------------------------------------------------------------------------


10.3        Unsecured General Creditor.
Participants and their beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, interest, or claims in any property or assets of
any Employer.  No assets of any Employer shall be held under any trust for the
benefit of Participants, their beneficiaries, heirs, successors, or assigns, or
held in any way as collateral security for the fulfilling of the obligations of
any Employer under this Plan.  Any and all of each Employer's assets shall be,
and remain, the general, unpledged, unrestricted assets of such Employer.  The
only obligation of an Employer under the Plan shall be merely that of an
unfunded and unsecured promise of AT&T to distribute shares of Stock
corresponding to Share Units and Options, under the Plan.


10.4        Non-Assignability.
Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage, or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt, shares of Stock
corresponding to Share Units under the Plan, if any, or any part thereof, which
are, and all rights to which are, expressly declared to be unassignable and
non-transferable.  No part of the Stock distributable shall, prior to actual
distribution, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant's or any other person's bankruptcy or insolvency.


10.5        Employment Not Guaranteed.
Nothing contained in this Plan nor any action taken hereunder shall be construed
as a contract of employment or as giving any employee any right to be retained
in the employ of an Employer or to serve as a director.


10.6        Errors.
At any time AT&T or an Employer may correct any error made under the Plan
without prejudice to AT&T or any Employer.  Neither AT&T nor any Employer shall
be liable for any damages resulting from failure to timely allow any
contribution to be made to the Plan or for any damages resulting from the
correction of, or a delay in correcting, any error made under the Plan.  In no
event shall AT&T or any Employer be liable for consequential or incidental
damages arising out of a failure to comply with the terms of the Plan.


10.7
Captions.

The captions of the articles, sections, and paragraphs of this Plan are for
convenience only and shall not control nor affect the meaning or construction of
any of its provisions.


10.8        Governing Law.
To the extent not preempted by Federal law, the Plan, and all benefits and
agreements hereunder, and any and all disputes in connection therewith, shall be
governed by and construed in accordance with the substantive laws of the State
of Texas, without regard to conflict or choice of law principles which might
otherwise refer the construction, interpretation or enforceability of this Plan
to the substantive law of another jurisdiction.


Page 18

--------------------------------------------------------------------------------


Because benefits under the Plan are granted in Texas, records relating to the
Plan and benefits thereunder are located in Texas, and the Plan and benefits
thereunder are administered in Texas, AT&T and the Participant under this Plan,
for themselves and their successors and assigns, irrevocably submit to the
exclusive and sole jurisdiction and venue of the state or Federal courts of
Texas with respect to any and all disputes arising out of or relating to this
Plan, the subject matter of this Plan or any benefits under this Plan, including
but not limited to any disputes arising out of or relating to the interpretation
and enforceability of any benefits or the terms and conditions of this Plan.  To
achieve certainty regarding the appropriate forum in which to prosecute and
defend actions arising out of or relating to this Plan, and to ensure
consistency in application and interpretation of the Governing Law to the Plan,
the parties agree that (a) sole and exclusive appropriate venue for any such
action shall be an appropriate Federal or state court in Bexar County, Texas,
and no other, (b) all claims with respect to any such action shall be heard and
determined exclusively in such Texas court, and no other, (c) such Texas court
shall have sole and exclusive jurisdiction over the person of such parties and
over the subject matter of any dispute relating hereto and (d) that the parties
waive any and all objections and defenses to bringing any such action before
such Texas court, including but not limited to those relating to lack of
personal jurisdiction, improper venue or forum non conveniens.


10.9        Plan to Comply with Section 409A.
In the event any provision of this Plan is held invalid, void, or unenforceable,
the same shall not affect, in any respect whatsoever, the validity of any other
provision of this Plan.  Notwithstanding any provision to the contrary in this
Plan, each provision in this Plan shall be interpreted to permit the deferral of
compensation in accordance with Section 409A of the Code and any provision that
would conflict with such requirements shall not be valid or enforceable.


10.10      Successors and Assigns.
This Plan shall be binding upon AT&T and its successors and assigns.







Page 19
